FILED
                            NOT FOR PUBLICATION                                 FEB 06 2013

                                                                            MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


SEVEN ARTS PICTURES, INC., a                     No. 11-55331
Nevada corporation,
                                                 D.C. No. 2:10-cv-03974-PA-PLA
        Plaintiff - Appellant,

  v.                                             MEMORANDUM*

9MD UK LIMITED, an English
corporation,

        Defendant - Appellee.


                    Appeal from the United States District Court
                       for the Central District of California
                     Percy Anderson, District Judge, Presiding

                      Argued and Submitted January 11, 2013
                               Pasadena, California

Before: GOODWIN, HAWKINS, and WARDLAW, Circuit Judges.

       Seven Arts Pictures, Inc. (“Seven Arts”) brought this action seeking a

declaration that it is the rightful owner of the copyrights to the movie “Nine Miles

Down” and tort damages for intentional interference with contractual relations. The



       *
        This disposition is not appropriate for publication and is not precedent except
as provided by Ninth Circuit Rule 36-3.
district court denied Seven Arts’s motion for default judgment and dismissed the case.

We also dismiss.

      We need not reach the merits of this appeal because Seven Arts has repeatedly

failed to comply with both the Federal Rules of Appellate Procedure (“FRAP”) and

the Rules of this court. First, Seven Arts failed to provide a statement in its opening

brief of the basis for this court to exercise appellate jurisdiction. See FRAP

28(a)(4)(B); Ninth Circuit Rule 28-2.2. Further, Seven Arts has taken a rather casual

approach to this court’s rules through its repeated docketing problems and serious

misstatements of law in its opening brief. Seven Arts has given us no impetus to

mitigate the “apparent harshness” of this sanction. See Mitchel v. Gen. Elec. Co., 689

F.2d 877, 879 (9th Cir. 1982). Accordingly, we strike Seven Arts’ opening brief and

dismiss.1 Ninth Circuit Rule 28-1(a); see N/S Corp. v. Liberty Mut. Ins. Co., 127 F.3d

1145, 1146 (9th Cir. 1997).

      APPEAL DISMISSED.2




      1
        Even if we were to reach the merits, we would determine that the district court
did not abuse its discretion in either declining to exercise declaratory judgment
jurisdiction, see Wilton v. Seven Falls Co., 515 U.S. 277, 282 (1995), or in abstaining
from hearing the tort claim against 9MD out of comity with ongoing proceedings in
the United Kingdom, see Asvesta v. Petroutsas, 580 F.3d 1000, 1011 (9th Cir. 2009).
      2
          Any pending motions are denied as moot.

                                          2